Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21751 Lazard World Dividend & Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2007 FORM N-Q Item 1. Schedule of Investments. Lazard World Dividend & Income Fund, Inc. Portfolio of Investments March 31, 2007 (unaudited) Description Shares Value Common Stocks89.4% Australia6.9% Amcor, Ltd. (a) 263,800 $ 1,608,986 Lion Nathan, Ltd. (a) 187,356 1,337,983 TABCORP Holdings, Ltd. 90,300 1,202,926 Telstra Corp., Ltd. Installment Receipts (e) 1,913,800 4,962,861 Wesfarmers, Ltd. 64,779 1,975,522 Total Australia 11,088,278 Brazil3.3% CPFL Energia SA 57,500 816,410 Souza Cruz SA (a) 158,300 3,210,875 Ultrapar Participacoes SA Sponsored ADR (a) 41,900 1,231,860 Total Brazil 5,259,145 Canada1.0% Rothmans, Inc. 87,100 1,551,515 Egypt1.3% Egyptian Company for Mobile Services 77,354 2,138,141 Finland3.5% Fortum Oyj 189,600 5,509,588 Germany1.4% Deutsche Bank AG 7,900 1,060,442 E.ON AG 8,800 1,192,264 Total Germany 2,252,706 Greece0.8% Motor Oil (Hellas) Corinth Refineries SA 47,100 1,305,355 India0.9% Oil and Natural Gas Corp., Ltd. 71,389 1,445,354 Ireland0.5% FBD Holdings PLC 14,600 757,957 Israel2.3% Bank Hapoalim BM 768,918 3,691,990 Italy4.5% Eni SpA 185,529 6,016,115 Intesa Sanpaolo 160,300 1,213,085 Total Italy 7,229,200 Japan2.7% Ichiyoshi Securities Co., Ltd. 132,900 $ 2,129,552 Nissen Co., Ltd. 100,600 702,901 Nomura Holdings, Inc. 37,200 773,457 Sega Sammy Holdings, Inc. 33,500 780,224 Total Japan 4,386,134 Mexico1.4% Kimberly-Clark de Mexico SAB de CV, Series A 503,200 2,284,884 Netherlands0.9% Koninklijke Wessanen NV 96,063 1,443,701 New Zealand2.5% Telecom Corp. of New Zealand, Ltd. 1,164,200 3,937,267 Norway2.3% Statoil ASA 137,950 3,740,228 South Africa0.9% Kumba Iron Ore, Ltd. 67,500 1,386,763 South Korea1.3% KT Corp. Sponsored ADR (a) 91,900 2,057,641 Spain0.5% Gestevision Telecinco SA 27,600 794,681 Taiwan3.2% Taiwan Mobile Co., Ltd. 1,097,000 1,175,168 Taiwan Semiconductor Manufacturing Co., Ltd. 1,951,778 4,004,766 Total Taiwan 5,179,934 Turkey1.2% Ford Otomotiv Sanayi AS 100,300 881,917 Turkcell Iletisim Hizmetleri AS ADR 80,400 1,065,300 Total Turkey 1,947,217 United Kingdom14.7% Anglo American PLC 26,705 1,402,155 Barclays PLC 196,800 2,783,014 Friends Provident PLC 302,989 1,143,965 HSBC Holdings PLC 262,500 4,579,629 Kingfisher PLC 593,115 3,236,899 Lloyds TSB Group PLC 475,356 5,221,100 Old Mutual PLC 305,300 982,631 Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Description Shares Value Premier Foods PLC 119,600 $ 686,725 Royal Bank of Scotland Group PLC 40,434 1,573,415 Vodafone Group PLC 694,989 1,847,023 Total United Kingdom 23,456,556 United States31.4% Altria Group, Inc. (a) 34,100 2,994,321 Bank of America Corp. (a) 115,400 5,887,708 Bristol-Myers Squibb Co. (a) 107,100 2,973,096 CBL & Associates Properties, Inc. (a) 16,100 721,924 Citigroup, Inc. (a) 61,000 3,131,740 Citizens Communications Co. (a) 216,400 3,235,180 Du Pont (E.I.) de Nemours & Co. (a) 58,900 2,911,427 Energy Transfer Equity LP 14,700 539,490 Enterprise GP Holdings LP 12,900 510,840 Enterprise Products Partners LP 14,000 445,200 Hiland Holdings GP LP 15,600 481,884 Huntington Bancshares, Inc. 116,700 2,549,895 Idearc, Inc. (a) 35,350 1,240,785 Louisiana-Pacific Corp. (a) 37,200 746,232 Masco Corp. (a) 83,000 2,274,200 National City Corp. (a) 65,600 2,443,600 Pfizer, Inc. (a) 119,200 3,010,992 The Dow Chemical Co. (a) 120,200 5,512,372 United Online, Inc. 85,900 1,205,177 USA Mobility, Inc. 49,200 980,556 Verizon Communications, Inc. (a) 89,000 3,374,880 Wachovia Corp. (a) 18,500 1,018,425 Washington Mutual, Inc. (a) 51,200 2,067,456 Total United States 50,257,380 Total Common Stock (Identified cost $126,902,906) 143,101,615 Preferred Stock2.4% Brazil2.4% Telemar Norte Leste SA, Class A (Identified cost $4,250,314) (a) 187,800 3,882,669 Principal Amount (c) Foreign Government Obligations8.3% Costa Rica1.6% Costa Rican Bono de Estabilizacion Monetaria: 0.00%, 10/10/07 455,200 $ 847,626 13.35%, 09/24/08 100 209 Costa Rican Titulos de Propiedad: 0.00%, 04/11/07 431,600 830,315 0.00%, 10/10/07 455,000 847,254 Total Costa Rica 2,525,404 Egypt3.5% Central Bank of Egypt Certificates of Deposit: 0.00%, 04/26/07 3,000 523,328 0.00%, 05/23/07 1,000 173,344 0.00%, 07/04/07 9,000 1,544,169 Egypt Treasury Bills: 0.00%, 04/17/07 11,450 2,001,712 0.00%, 05/01/07 8,350 1,455,029 Total Egypt 5,697,582 Hungary1.0% Hungarian Government Bonds: 9.50%, 02/12/09 139,810 779,033 6.50%, 08/12/09 144,530 760,722 Total Hungary 1,539,755 Mexico1.1% Mexican Bonos: 8.00%, 12/24/08 8,600 789,202 9.00%, 12/20/12 10,780 1,047,309 Total Mexico 1,836,511 Turkey1.1% Turkish Government Bonds: 0.00%, 08/13/08 1,610 903,027 14.00%, 01/19/11 1,263 830,622 Total Turkey 1,733,649 Total Foreign Government Obligations (Identified cost $13,096,237) 13,332,901 Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Principal Amount Description (c) Value Structured Notes1.5% Brazil1.3% Citibank Brazil Inflation-Linked Bond NTN-B: 7.90%, 05/18/09 (d) 557 $ 637,846 7.70%, 08/17/10 (d) 698 790,924 7.35%, 05/18/15 (d) 659 751,090 Total Brazil 2,179,860 Colombia0.2% Citibank Colombia TES Credit Linked Unsecured Note, 9.88%, 04/27/12 (d) 251 314,012 Total Structured Notes (Identified cost $2,148,840) 2,493,872 Repurchase Agreement2.0% State Street Bank and Trust Co., 4.60%, 04/02/07 (Dated 03/30/07, collateralized by $3,255,000 United States Treasury Note, 4.125%, 05/15/15, with a value of $3,198,038) Proceeds of $3,136,202 (Identified cost $3,135,000) (a) $3,135 3,135,000 Total Investments103.6% (Identified cost $149,533,297) (b) $ Liabilities in Excess of Cash and Other Assets(3.6)% ) Net Assets100.0% $ Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Forward Currency Purchase Contracts open at March 31, 2007: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation ARS 04/09/07 375,584 $ 121,000 $ 121,148 $ 148 $ - ARS 04/25/07 929,700 300,000 300,065 65 - ARS 05/02/07 1,242,000 400,000 400,913 913 - ARS 05/02/07 2,144,520 690,000 692,244 2,244 - BRL 08/31/07 6,557,950 2,870,000 3,135,949 265,949 - BRL 09/20/07 1,267,308 564,000 604,131 40,131 - BRL 09/20/07 604,927 269,000 288,371 19,371 - BWP 04/11/07 3,068,182 486,000 489,881 3,881 - BWP 04/20/07 4,854,242 776,000 773,836 - 2,164 BWP 04/23/07 1,807,766 284,000 288,033 4,033 - COP 04/02/07 2,844,457,500 1,255,000 1,291,101 36,101 - COP 04/25/07 638,448,000 282,000 289,490 7,490 - COP 04/26/07 584,886,000 258,000 265,191 7,191 - COP 05/16/07 1,235,833,200 567,000 559,775 - 7,225 COP 06/19/07 1,138,918,400 512,000 514,744 2,744 - EUR 04/12/07 929,466 1,239,211 1,237,854 - 1,357 EUR 05/02/07 676,000 891,756 901,013 9,257 - GHC 05/24/07 4,403,700,000 466,000 471,429 5,429 - GHC 06/18/07 739,050,000 78,000 78,793 793 - GHC 07/09/07 6,094,740,000 647,000 647,122 122 - GHC 07/16/07 1,724,775,000 183,000 182,845 - 155 GHC 07/24/07 3,956,259,394 417,812 418,657 845 - GHC 08/27/07 1,721,720,000 182,000 180,821 - 1,179 GHC 09/13/07 4,070,554,000 431,203 425,899 - 5,304 IDR 04/12/07 2,836,080,000 312,000 310,803 - 1,197 IDR 04/12/07 5,285,357,000 581,000 579,217 - 1,783 IDR 04/20/07 11,773,507,500 1,273,500 1,290,247 16,747 - IDR 06/20/07 11,811,712,500 1,273,500 1,294,434 20,934 - ILS 04/10/07 3,127,530 742,000 752,567 10,567 - ILS 04/19/07 3,233,741 768,000 778,323 10,323 - INR 04/05/07 21,911,295 494,500 503,602 9,102 - INR 04/05/07 17,217,630 387,000 395,724 8,724 - INR 04/05/07 9,828,455 227,880 225,894 - 1,986 INR 04/16/07 33,707,190 759,000 772,988 13,988 - INR 04/23/07 39,550,560 894,000 905,707 11,707 - INR 05/07/07 23,988,920 542,000 548,159 6,159 - INR 05/17/07 8,086,540 178,000 184,584 6,584 - INR 05/18/07 8,086,540 178,000 184,564 6,564 - KWD 04/30/07 236,369 818,000 816,672 - 1,328 KWD 04/30/07 243,313 842,000 840,662 - 1,338 KWD 06/04/07 239,193 827,000 826,379 - 621 KWD 07/16/07 221,642 766,000 765,747 - 253 KZT 05/08/07 51,546,550 407,000 416,827 9,827 - KZT 08/02/07 64,438,080 516,000 521,852 5,852 - KZT 08/09/07 53,796,000 433,315 435,705 2,390 - KZT 09/10/07 46,879,950 377,000 379,844 2,844 - MXN 04/09/07 7,399,713 685,000 671,711 - 13,289 MXN 04/09/07 1,057,220 95,457 95,970 513 - MXN 05/29/07 14,817,441 1,346,000 1,341,595 - 4,405 MXN 03/31/08 3,059,937 270,000 271,738 1,738 - MYR 04/12/07 1,031,560 295,661 298,536 2,875 - MYR 04/16/07 2,071,278 594,000 599,554 5,554 - MYR 04/23/07 2,028,840 583,000 587,478 4,478 - MYR 05/11/07 2,299,691 663,500 666,509 3,009 - MYR 05/14/07 2,299,691 663,500 666,609 3,109 - MYR 06/12/07 845,669 242,000 245,483 3,483 - NGN 04/05/07 117,423,000 900,000 917,726 17,726 - Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Forward Currency Purchase Contracts open at March 31, 2007 (concluded): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation NGN 06/05/07 39,262,437 $ 305,000 $ 301,834 $ - $ 3,166 NGN 07/10/07 109,407,720 844,000 832,983 - 11,017 NGN 07/17/07 105,904,006 818,000 806,307 - 11,693 NGN 09/07/07 131,414,400 1,014,000 1,000,533 - 13,467 PEN 08/14/07 1,326,846 412,000 417,418 5,418 - PEN 08/16/07 1,172,940 369,000 369,000 - - PHP 04/17/07 114,468,640 2,288,000 2,372,741 84,741 - PHP 04/19/07 12,595,560 258,000 261,089 3,089 - PHP 04/20/07 19,820,920 406,000 410,864 4,864 - PHP 05/14/07 46,703,250 935,000 968,211 33,211 - PHP 06/26/07 20,815,180 382,000 431,603 49,603 - PLN 04/12/07 2,134,339 717,859 736,380 18,521 - PLN 05/14/07 1,443,323 486,000 498,515 12,515 - PLN 05/14/07 1,422,892 489,000 491,458 2,458 - PLN 05/21/07 6,209,225 2,091,000 2,145,094 54,094 - RON 04/12/07 974,068 378,000 386,315 8,315 - RON 04/30/07 5,150,000 2,030,197 2,039,224 9,027 - RUB 08/27/07 14,829,000 566,858 569,928 3,070 - RUB 11/07/07 19,417,680 724,000 746,326 22,326 - RUB 02/01/08 101,653,000 3,829,431 3,904,633 75,202 - RUB 09/19/08 16,102,170 549,000 611,566 62,566 - SGD 04/10/07 1,542,724 1,007,000 1,016,656 9,656 - SGD 04/11/07 638,010 417,000 420,475 3,475 - SGD 04/30/07 1,755,051 1,160,000 1,158,029 - 1,971 SGD 05/07/07 953,756 625,000 629,600 4,600 - SGD 06/15/07 592,332 390,000 391,994 1,994 - SGD 08/27/07 527,197 347,000 350,462 3,462 - SKK 05/02/07 21,172,026 789,000 850,449 61,449 - SKK 05/23/07 18,226,572 726,687 732,733 6,046 - SKK 06/13/07 18,676,000 721,610 751,342 29,732 - TRY 05/31/07 488,807 300,786 344,364 43,578 - TRY 05/31/07 2,020,669 1,398,000 1,423,558 25,558 - TZS 04/16/07 380,975,000 291,448 306,644 15,196 - TZS 04/30/07 404,517,600 304,000 324,820 20,820 - TZS 05/08/07 1,030,179,000 785,796 825,315 39,519 - TZS 05/15/07 344,256,000 264,000 275,243 11,243 - TZS 10/16/07 349,856,500 266,000 267,725 1,725 - TZS 02/05/08 257,664,000 183,000 190,815 7,815 - TZS 02/06/08 353,556,000 252,000 261,753 9,753 - TZS 04/30/08 512,913,902 376,589 374,663 - 1,926 UAH 04/02/07 2,283,000 453,246 453,884 638 - UAH 04/11/07 3,283,000 649,456 652,743 3,287 - UAH 04/13/07 5,250,000 1,040,139 1,043,850 3,711 - UGX 04/11/07 455,250,000 250,000 259,861 9,861 - UGX 09/10/07 340,280,000 188,000 190,345 2,345 - Total Forward Currency Purchase Contracts $ 67,182,897 $ 68,452,060 $ 1,355,987 $ 86,824 Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) Forward Currency Sale Contracts open at March 31, 2007: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation BWP 04/11/07 2,625,351 $ 416,000 $ 419,176 $ - $ 3,176 BWP 04/20/07 2,107,133 335,000 335,907 - 907 COP 04/02/07 1,680,720,000 752,000 762,880 - 10,880 COP 04/02/07 1,163,737,500 535,791 528,221 7,570 - EUR 05/23/07 546,000 726,687 728,366 - 1,679 HUF 04/27/07 148,550,969 796,909 797,974 - 1,065 HUF 06/26/07 146,299,002 781,011 782,627 - 1,616 INR 04/05/07 15,624,080 361,000 359,099 1,901 - INR 04/05/07 33,333,300 770,000 766,121 3,879 - INR 04/16/07 8,901,260 206,000 204,128 1,872 - MXN 04/09/07 8,456,933 755,522 767,681 - 12,159 MXN 05/29/07 7,868,282 711,000 712,407 - 1,407 PHP 04/17/07 67,047,550 1,381,000 1,389,782 - 8,782 RON 04/12/07 3,131,000 1,239,211 1,241,752 - 2,541 TZS 04/16/07 380,975,000 301,882 306,644 - 4,762 TZS 04/30/07 404,517,600 321,046 324,820 - 3,774 TZS 05/08/07 1,030,179,000 776,907 825,315 - 48,408 UAH 04/02/07 2,283,000 453,877 453,884 - 7 Total Forward Currency Sale Contracts $ 11,620,843 $ 11,706,784 15,222 101,163 Gross unrealized appreciation/depreciation on Forward Currency Contracts $ 1,371,209 $ 187,987 Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2007 (unaudited) (a) Segregated security for forward currency contracts. (b) For federal income tax purposes, the aggregate cost was $149,533,297, aggregate gross unrealized appreciation was $17,534,653, aggregate gross unrealized depreciation was $1,121,893 and the net unrealized appreciation was $16,412,760. (c) Principal amount denominated in respective countrys currency unless otherwise specified. (d) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At March 31, 2007, these securities amounted to 1.6% of net assets and none are considered to be liquid. Principal amount denominated in U.S. dollar. Interest rate shown reflects current yield as of March 31, 2007. (e) Indicates an equity issuance in which the Fund does not pay the full value of the issue up front. In the purchase of an installment receipt, an initial payment is made to the issuer at the time the issue closes and the remaining balance must be paid in installments, typically within a two-year period. The Fund is still entitled to full voting rights and dividends. Security Abbreviations: ADR  American Depositary Receipt NTN-B  Brazil Sovereign Nota do Tesouro Nacional TES  Titulos de Tesoreria Currency Abbreviations : ARS  Argentine Peso MYR  Malaysian Ringgit BRL  Brazilian Real NGN  Nigerian Naira BWP  Botswana Pula PEN  Peruvian New Sol COP  Colombian Peso PHP  Philippine Peso EUR  Euro PLN  Polish Zloty GHC  Ghanaian Cedi RON  Romanian Leu HUF  Hungarian Forint RUB  Russian Ruble IDR  Indonesian Rupiah SGD  Singapore Dollar ILS  Israeli Shekel SKK  Slovenska Koruna INR  Indian Rupee TRY  New Turkish Lira KWD  Kuwaiti Dinar TZS  Tanzanian Shilling KZT  Kazak Tenge UAH  Ukranian Hryvnia MXN  Mexican Peso UGX  Ugandan Shilling Portfolio holdings by industry (as percentage of net assets): Industry Alcohol & Tobacco % Automotive Banking Building & Construction Chemicals Commercial Services Computer Software Consumer Products Drugs Electric Energy Exploration & Production Energy Integrated Energy Services Financial Services Food & Beverages Forest & Paper Products Insurance Leisure & Entertainment Manufacturing Metals & Mining Real Estate Retail Semiconductors & Components Telecommunications Subtotal Foreign Government Obligations Structured Notes Repurchase Agreement 2.0 Total Investments 103.6 % Lazard World Dividend & Income Fund, Inc. Portfolio of Investments (concluded) March 31, 2007 (unaudited) Valuation of Investments Market values for securities are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each valuation date. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Forward currency contracts are valued at the current cost of offsetting the contract. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. If a significant event affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when the Funds net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined in good faith by or under the supervision of the Board of Directors. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The Valuation Committee of the Investment Manager may evaluate a variety of factors to determine the fair value of securities for which current market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. The effect of using fair value pricing is that the net asset value of the Fund will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Other information regarding the Fund is available in the Funds most recent Report to Shareholders. This information is also available on the Funds website at www.LazardNet.com as well as on the Securities and Exchange Commissions website at www.sec.gov. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrants most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lazard World Dividend & Income Fund, Inc. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: May 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: May 29, 2007 By: /s/ Stephen St. Clair Stephen St. Clair Chief Financial Officer Date: May 29, 2007
